DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Response to Amendment
Claims 1-20 are pending in this application. Claims 1-3, 5, 8-13, 16-18 and 20 have been amended. No claim has been added or canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LAI et al(US 20180349284 A1, Priority Date: May 30, 2017) in view of Zacharias et al (US20170279934A1).
Regarding claim 1 (Currently Amended), LAI’284 discloses an apparatus (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017) comprising: 
a plurality of queues (see, requests target at N-way set associative cache memory and each way are considered as one queue, paragraphs 0017, 0021-0022), each configured to store requests to issue to a receiver (see, fig. 1, Tag array and data array organized into cache ways to store requests information for accessing cache, paragraphs 0021-0022); 
control logic (see, fig. 1, cache controller, par 0017) configured to: 
select, from a queue of the plurality of queues, a first entry that stores a first request that comprises an address (see, way predictor determines the order which way to be selected based on way prediction table, paragraphs 0024, 0063).
LAI’284 discloses all the claim limitations but fails to explicitly teach: 
create a compressed packet that corresponds to the first request in response to determining the first entry stores a first indication that the address was found in an address history cache, wherein the compressed packet comprises a portion of the address that is less than an entirety of the address.

However Zacharias’934 from the same field of endeavor (see, fig. 2-3, UE with prefill buffers generates and transmit a compressed packet to eNB, par 0042, 0053) discloses: create a compressed packet (see, compressed packet generated by transmitting device, par 0053) that corresponds to the first request (see, retrieving the common string from a prefill buffer, par 0010) in response to determining the first entry stores a first indication that the address was found (see, string with identifier matched in the prefill buffer, par 0050) in an address history cache (see, transmitting device replaces matched strings stored in the prefill buffer with the associated identifier to generate a compressed packet by retrieving the common string from a prefill buffer common using the identifier, par 0050. Noted, generating a compressed packet by finding matches to the common strings, therefore no match then no compressed packet, par 0011. Noted further, prefill buffer with identifier which is the pointer to memory, therefore prefill buffer can be equated to cache, par 0044 and 0050), wherein the compressed packet comprises a portion of the address that is less than an entirety of the address (see, fig. 6, header of the packet includes pointer metadata 604 identifies the location of compressed data in a prefill buffer of multiple prefill buffer, par 0058, 0062. Noted, prefill buffer of multiple prefill buffers could be selected during runtime, therefor pointer metadata 604 identifies the location in a prefill buffer would be partial address instead of full address, par 0058).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by Zacharias’934 into that of LAI’284. The motivation would have been to speed up a silent redial procedure (par 0040).

Regarding claim 9 (Currently Amended), LAI’284 discloses a method (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017) comprising: 
storing requests in a plurality of queues (see, requests target at N-way set associative cache memory and each way are considered as one queue, paragraphs 0017, 0021-0022), each configured to store requests of a respective 20type to issue to a receiver (see, fig. 1, Tag array and data array organized into cache ways to store requests information for accessing cache, paragraphs 0021-0022) ;  
storing request addresses in one or more address history caches (see, Fig. 1, tag field of the tag array in the cache including request address, paragraph 0022); 
selecting, from a queue of the plurality of queues, a first entry that stores a first request that comprises an address (see, way predictor determine the order which way to be selected based on way prediction table , paragraphs 0024, 0063).
LAI’284 discloses all the claim limitations but fails to explicitly teach:
creating a compressed packet that corresponds to the first request in response to determining the first entry stores a first indication that the address was found in an address history cache, wherein the compressed packet comprises a portion of the address that is less than an entirety of the address. 

However Zacharias’934 from the same field of endeavor (see, fig. 2-3, UE with prefill buffers generates and transmit a compressed packet to eNB, par 0042, 0053) discloses: creating a compressed packet (see, compressed packet generated by transmitting device, par 0053) that corresponds to the first request (see, retrieving the common string from a prefill buffer, par 0010) in response to determining the first entry stores a first indication that the address was found (see, string with identifier matched in the prefill buffer, par 0050) in an address history cache (see, transmitting device replaces matched strings stored in the prefill buffer with the associated identifier to generate a compressed packet by retrieving the common string from a prefill buffer common using the identifier, par 0050. Noted, generating a compressed packet by finding matches to the common strings, therefore no match then no compressed packet, par 0011. Noted further, prefill buffer with identifier which is the pointer to memory, therefore prefill buffer can be equated to cache, par 0044 and 0050), wherein the compressed packet comprises a portion of the address that is less than an entirety of the address (see, fig. 6, header of the packet includes pointer metadata 604 identifies the location of compressed data in a prefill buffer of multiple prefill buffer, par 0058, 0062. Noted, prefill buffer of multiple prefill buffers could be selected during runtime, therefor pointer metadata 604 identifies the location in a prefill buffer would be partial address instead of full address, par 0058).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Zacharias’934 into that of LAI’284. The motivation would have been to speed up a silent redial procedure (par 0040).

Regarding claim 16 (Currently Amended), LAI’284 discloses a non-transitory computer readable storage medium storing program instructions (see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077) wherein the program instructions are executable by a processor( see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077) to: 
store requests in a plurality of queues (see, requests target at N-way set associative cache memory and each way are considered as one queue, paragraphs 0017, 0021-0022), each configured to store requests of a respective type to issue to a receiver (see, fig. 1, Tag array and data array organized into cache ways to store requests information for accessing cache, paragraphs 0021-0022) ;  
store request addresses in one or more address history caches (see, Fig. 1, tag field of the tag array in the cache including request address , paragraph 0022); 
select, from a queue of the plurality of queues, a first entry that stores a first request that comprises an address (see, way predictor determine the order which way to be selected based on way prediction table , paragraphs 0024, 0063).
LAI’284 discloses all the claim limitations but fails to explicitly teach:
create a compressed packet that corresponds to the first request in response to determining the first entry stores a first indication that the address was found in an address history cache, wherein the compressed packet comprises a portion of the address that is less than an entirety of the address.

However Zacharias’934 from the same field of endeavor (see, fig. 2-3, UE with prefill buffers generates and transmit a compressed packet to eNB, par 0042, 0053) discloses: create a compressed packet (see, compressed packet generated by transmitting device, par 0053) that corresponds to the first request (see, retrieving the common string from a prefill buffer, par 0010) in response to determining the first entry stores a first indication that the address was found (see, string with identifier matched in the prefill buffer, par 0050) in an address history cache (see, transmitting device replaces matched strings stored in the prefill buffer with the associated identifier to generate a compressed packet by retrieving the common string from a prefill buffer common using the identifier, par 0050. Noted, generating a compressed packet by finding matches to the common strings, therefore no match then no compressed packet, par 0011. Noted further, prefill buffer with identifier which is the pointer to memory, therefore prefill buffer can be equated to cache, par 0044 and 0050), wherein the compressed packet comprises a portion of the address that is less than an entirety of the address (see, fig. 6, header of the packet includes pointer metadata 604 identifies the location of compressed data in a prefill buffer of multiple prefill buffer, par 0058, 0062. Noted, prefill buffer of multiple prefill buffers could be selected during runtime, therefor pointer metadata 604 identifies the location in a prefill buffer would be partial address instead of full address, par 0058).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Zacharias’934 into that of LAI’284. The motivation would have been to speed up a silent redial procedure (par 0040).

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Zacharias’934 as applied to claims 1, 9 and 16 respectively above, and further in view of Pan et al (US 20070106874 A1).

Regarding claim 2 (Currently Amended), LAI’284 modified by Zacharias’934 discloses the apparatus as recited in claim 1 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017).
The combination of LAI’284 and Zacharias’934 discloses all the claim limitations but fails to explicitly teach: wherein the first entry further comprises a second indication configured to indicate whether a second entry of the queue stores a second request that comprises the address.

However Pan’874 from the same field of endeavor (see, fig. 1, processor 10 with memory management unit (MMU) 40, instruction cache 14 and data cache 30, par 0023) discloses: wherein the first entry (see, page table entry, par 0019) further comprises a second indication (see, change bit set to indicate that the page has been modified due to write to the page, par 0019) configured to indicate whether a second entry of the queue stores a second request that comprises the address (see, reference bit in the page table entry indicates that the page has been accessed (either read or written), and then set change bit in the page table entry to indicate that the page (with virtual address) has been modified after accessing page, par 0019-0020).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by Pan’874 into that of LAI’284 modified by Zacharias’934. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Regarding claim 10 (Currently Amended), LAI’284 discloses the method as recited in claim 9 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), further comprising: 
allocating the first entry in the selected queue for the first request (see, way predictor determine the order which entry of the way to be selected based on way prediction table, paragraphs 0024, 0026, 0063); 
storing, in the first entry (see, step 609, 611 and 613 in Fig, 6, update way prediction table, paragraph 0061), the first indication that the address was found in an address history cache of the one or more address history caches (see, indicator of most recent way that hit as a result of cache hit when comparing tag field of access address with tag value of tag array of the cache, paragraph 0022, 0063).
The combination of LAI’284 and Zacharias’934 discloses all the claim limitations but fails to explicitly teach: 
storing, in the first entry, a second indication that indicates the queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication that the address is to be stored at the receiver

However Pan’874 from the same field of endeavor (see, fig. 1, processor 10 with memory management unit (MMU) 40, instruction cache 14 and data cache 30, par 0023) discloses: storing, in the first entry (see, page table entry, par 0019), a second indication (see, change bit set to indicate that the page has been modified due to write to the page, par 0019) that indicates the queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication (see, reference bit to indicate that the page has been accessed (either read or written), par 0019) that the address is to be stored at the receiver (see, reference bit in the page table entry indicates that the page has been accessed (either read or written), and then set change bit in the page table entry to indicate that the page (with virtual address) has been modified after accessing page, par 0019-0020).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Pan’874 into that of LAI’284. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Regarding claim 17 (Currently Amended), LAI’284 modified by Zacharias’934 discloses the non-transitory computer readable storage medium as recited in claim 16 (see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077).
The combination of LAI’284 and Zacharias’934 discloses all the claim limitations but fails to explicitly teach: wherein the first entry further comprises a second indication configured to indicate whether a second entry of the queue stores a second request that comprises the address.

However Pan’874 from the same field of endeavor (see, fig. 1, processor 10 with memory management unit (MMU) 40, instruction cache 14 and data cache 30, par 0023) discloses: wherein the first entry (see, page table entry, par 0019) further comprises a second indication (see, change bit set to indicate that the page has been modified due to write to the page, par 0019) configured to indicate whether a second entry of the queue stores a second request that comprises the address (see, reference bit in the page table entry indicates that the page has been accessed (either read or written), and then set change bit in the page table entry to indicate that the page (with virtual address) has been modified after accessing page, par 0019-0020).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Pan’874 into that of LAI’284 modified by Zacharias’934. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Zacharias’934, and further in view of Pan’874 as applied to claims 2 and 17 above, and further in view of Singh et al (US7526607B1).

Regarding claim 3 (Currently Amended), LAI’284 discloses the apparatus as recited in claim 2 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein the control logic (see, fig. 1, cache controller 131, par 0021) is configured to.
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach:
create an uncompressed packet that corresponds to the first request, wherein the uncompressed packet comprises the address, in response to determining: 
the first request is selected for issue; and 
the first entry does not include the first indication that the address was found in the address history cache.

However Singh’607 from the same field of endeavor (see, fig. 1, data compression system 10 includes compression device and decompression device utilizes caches and disk drives, Col. 3 line 8-31) discloses:
create an uncompressed packet (see, fig. 6, compression device sends uncompressed packet, Col. 14 line 33-35) that corresponds to the first request (see, fig. 6, compression device sends the initial uncompressed packet to decompression device 16 when packet that generated cache miss and requires an access to disk36, Col.14 line 15-35), wherein the uncompressed packet comprises the address (see, uncompressed packet contains pointers directing decompression device 16 to prefetch data from a particular location from its internal disk, Col.14 line 33-39), in response to determining: 
the first request is selected for issue (see, packet that generated cache miss and requires an access to disk36, Col.14 line 15-17); and 
the first entry does not include the first indication (see, fig. 4 step 72-74, match in cache, Col. 12 line 60-67) that the address was found in the address history cache (see, packet that generated cache miss, Col.14 line 15-17. Noted, fig. 4 step 72-74, cache miss as opposite to match in cache).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by Singh’607 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Regarding claim 18 (Currently Amended), LAI’284 modified by Zacharias’934 discloses the non-transitory computer readable storage medium as recited in claim 17 (see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077), wherein the program instructions are executable by a processor (see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077) to 
The combination of LAI’284 and Zacharias’934 discloses all the claim limitations but fails to explicitly teach:
create an uncompressed packet that corresponds to the first request, wherein the uncompressed packet comprises the address, in response to determining: 
the first request is selected for issue; and 
the first entry does not include the first indication that the address was found in the address history cache 

However Singh’607 from the same field of endeavor (see, fig. 1, data compression system 10 includes compression device and decompression device utilizes caches and disk drives, Col. 3 line 8-31) discloses:
create an uncompressed packet (see, fig. 6, compression device sends uncompressed packet, Col. 14 line 33-35) that corresponds to the first request (see, fig. 6, compression device sends the initial uncompressed packet to decompression device 16 when packet that generated cache miss and requires an access to disk36, Col.14 line 15-35), wherein the uncompressed packet comprises the address (see, uncompressed packet contains pointers directing decompression device 16 to prefetch data from a particular location from its internal disk, Col.14 line 33-39), in response to determining: 
the first request is selected for issue (see, packet that generated cache miss and requires an access to disk36, Col.14 line 15-17); and 
the first entry does not include the first indication (see, fig. 4 step 72-74, match in cache, Col. 12 line 60-67) that the address was found in the address history cache (see, packet that generated cache miss, Col.14 line 15-17. Noted, fig. 4 step 72-74, cache miss as opposite to match in cache).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Singh’607 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).


Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Zacharias’934, and further in view of Pan’874 as applied to claims 1, 9 and 16 above, and further in view of Ekanadham et al (US 7519777 B1, Priority Date Jun 11, 2008) and Emberling (US 20040227765 A1, Priority Date: Nov 18, 2004).

Regarding claim 4 (Original), LAI’284 discloses the apparatus as recited in claim 1 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to not finding the address that corresponds to the first request in the address history cache that corresponds to the selected 10queue (see, way prediction table update with Miss result when access address not match with tag field in the tag array, paragraphs 0022, 0066), the control logic (see, fig. 1, cache controller, par 0017) is further configured.
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
store an indication in the first entry that the address was not found in the address history cache; 
identify a location in the address history cache to store at least a portion of the address; store the portion of the address in the location; and  
15store in the first entry an identification of said location.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses:
store an indication in the first entry that the address was not found in the address history cache (see, Miss address stored as an indexed entry in the history table, section 2 line 14-15 and claim 1 in section 6 line 52-53); 
identify a location in the address history cache to store at least a portion of the address (see, new cache miss address used to identify miss stream window in the history table and update the window, section 2 line 11-16); 
store the portion of the address in the location (see, New cache miss address used to update miss stream window with oldest miss address evicted and tail pointer points to the new cache miss address, section 2 line 11-20 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: store in the first entry an identification of said location.

However Emberling’765 from the same field of endeavor (see, fig. 16-17, texture mapping pipeline with texture cache memory to process multiple spatial bins, paragraph 0157-0158) discloses store in the first entry an identification of said location (see, control code to show redundant requests or primary request, paragraph 0013-0015). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Emberling’765 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to improve cache memory access when processing multiple memory read-requests in parallel (paragraph 0012).

Regarding claim 12 (Currently Amended), LAI’284 discloses the method as recited in claim 9 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to not finding the address that corresponds to the first request in the address history cache (see, way prediction table update with Miss result when access address not match with tag field in the tag array, paragraphs 0022, 0066).
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach:  
storing an indication in the first entry that the address was not found in the address history cache; 
identifying a location in the address history cache to store at least a portion of the address; 
storing the portion of the address in the location; and  
15 storing in the first entry an identification of said location.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses
storing an indication in the first entry that the address was not found in the address history cache (see, Miss address stored as an indexed entry in the history table, section 2 line 14-15 and claim 1 in section 6 line 52-53); 
identifying a location in the address history cache to store at least a portion of the address (see, new cache miss address used to identify miss stream window in the history table and update the window, section 2 line 11-16); 
storing the portion of the address in the location (see, New cache miss address used to update miss stream window with oldest miss address evicted and tail pointer points to the new cache miss address, section 2 line 11-20 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: storing in the first entry an identification of said location.

However Emberling’765 from the same field of endeavor (see, fig. 16-17, texture mapping pipeline with texture cache memory to process multiple spatial bins, paragraph 0157-0158) discloses storing in the first entry an identification of said location (see, control code to show redundant requests or primary request, paragraph 0013-0015). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Emberling’765 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to improve cache memory access when processing multiple memory read-requests in parallel (paragraph 0012).

Regarding claim 19 (Original), LAI’284 discloses the non-transitory computer readable storage medium as recited in claim 16 see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077), wherein in response to not finding the address that corresponds to the first request in the address history cache that corresponds to the 10queue (see, way prediction table update with Miss result when access address not match with tag field in the tag array, paragraphs 0022, 0066), the program instructions are executable by a processor (see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077).
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
store an indication in the first entry that the address was not found in the address history cache; 
identify a location in the address history cache to store at least a portion of the address; store the portion of the address in the location; and  
15store in the first entry an identification of said location.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses
store an indication in the first entry that the address was not found in the address history cache (see, Miss address stored as an indexed entry in the history table, section 2 line 14-15 and claim 1 in section 6 line 52-53); 
identify a location in the address history cache to store at least a portion of the address (see, new cache miss address used to identify miss stream window in the history table and update the window, section 2 line 11-16); 
store the portion of the address in the location (see, New cache miss address used to update miss stream window with oldest miss address evicted and tail pointer points to the new cache miss address, section 2 line 11-20 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Ekanadham’777 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach:  store in the first entry an identification of said location.

However Emberling’765 from the same field of endeavor (see, fig. 16-17, texture mapping pipeline with texture cache memory to process multiple spatial bins, paragraph 0157-0158) discloses store in the first entry an identification of said location (see, control code to show redundant requests or primary request, paragraph 0013-0015). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Emberling’765 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to improve cache memory access when processing multiple memory read-requests in parallel (paragraph 0012).

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Zacharias’934, and further in view of Pan’874 as applied to claims 2, 10 and 17 above, and further in view of Ekanadham’777 and KAJIMOTO (US20160196211A1, Foreign Priority Date: Dec 11, 2014).
Regarding claim 5 (Currently Amended), LAI’284 discloses the apparatus as recited in claim 2 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor  determine the order which way to be selected based on way prediction table , par 0024, 0063), the control logic (see, fig. 1, cache controller, par 0017) is further configured.
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
the second indication further indicates the second request has a same source as the first request; and
in response to determining the second request is selected for issue, search for one or more matching older requests older than the second request with allocated entries in the selected queue, 20wherein the one or more matching older requests have a same source and a same identification of a location in the address history cache as the second request.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses in response to determining the second request is selected for issue, search for one or more matching older requests older than the second request with allocated entries in the selected queue (see, new cache miss address used to identify miss stream window in the history table which contains old matching older requests, section 2 line 11-16. Noted, old matching older request as first request and new cache miss caused by second request), 20wherein the one or more matching older requests have a same identification of a location in the address history cache as the second request(see, new cache miss address used to identify miss stream window in the history table and miss stream window store the older entry indexed by the miss address, section 2 line 10-16).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Ekanadham’777 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: 
the second indication further indicates the second request has a same source as the first request; and
20the one or more matching older requests have a same source.

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses:
the second indication further indicates the second request has a same source as the first request (Note, request history held by the storage area control unit stores source identifier, par 0061); and
 the one or more matching older requests have a same source (see, request history held by the storage area control unit stores source identifier for requests, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by KAJIMOTO’211 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Regarding claim 13 (Currently Amended), LAI’284 discloses the method as recited in claim 10 (see, Fig. 1, processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor  determine the order which way to be selected based on way prediction table, par 0024, 0063).
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
indicating, by the second indication, the second request has a same source as the first request; 
searching, in response to determining the second request is selected for issue, for one or more matching older requests older than the second request with allocated entries in the selected queue, 20wherein the one or more matching older requests have a same source and a same identification of a location in the address history cache as the second request.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses 
searching, in response to determining the second request is selected for issue, for one or more matching older requests older than the second request with allocated entries in the selected queue (see, new cache miss address used to identify miss stream window in the history table which contains old matching older requests, section 2 line 11-16. Noted, old matching older request as first request and new cache miss caused by second request), 20wherein the one or more matching older requests have a same identification of a location in the address history cache as the second request(see, new cache miss address used to identify miss stream window in the history table and miss stream window store the older entry indexed by the miss address, section 2 line 10-16).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Ekanadham’777 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: 
indicating, by the second indication, the second request has a same source as the first request; 
20the one or more matching older requests have a same source.

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses
indicating, by the second indication, the second request has a same source as the first request (Note, request history held by the storage area control unit stores source identifier, par 0061); 
 the one or more matching older requests have a same source (see, request history held by the storage area control unit stores source identifier for requests, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by KAJIMOTO’211 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Regarding claim 20 (Currently Amended), LAI’284 discloses the non-transitory computer readable storage medium as recited in claim 17 (see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077), wherein in response to determining the second request is selected for issue (see, way predictor  determine the order which way to be selected based on way prediction table , par 0024, 0063), the program instructions are executable by a processor (see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077).
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
the second indication further indicates the second request has a same source as the first request; and
in response to determining the second request is selected for issue , search for one or more matching older requests older than the second request with allocated entries in the selected queue, 20wherein the one or more matching older requests have a same source and a same identification of a location in the address history cache as the second request.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses in response to determining the second request is selected for issue, search for one or more matching older requests older than the second request with allocated entries in the selected queue (see, new cache miss address used to identify miss stream window in the history table which contains old matching older requests, section 2 line 11-16. Noted, old matching older request as first request and new cache miss caused by second request), 20wherein the one or more matching older requests have a same identification of a location in the address history cache as the second request(see, new cache miss address used to identify miss stream window in the history table and miss stream window store the older entry indexed by the miss address, section 2 line 10-16).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Ekanadham’777 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: 
the second indication further indicates the second request has a same source as the first request; and
20the one or more matching older requests have a same source.

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses 
the second indication further indicates the second request has a same source as the first request(Note, request history held by the storage area control unit stores source identifier, par 0061); and
the one or more matching older requests have a same source (see, request history held by the storage area control unit stores source identifier for requests, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by KAJIMOTO’211 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Zacharias’934, and further in view of Pan’874, Ekanadham’777 and KAJIMOTO’211 as applied to claims 5 and 13 respectively above, and further in view of Savell et al (US 20080034024 A1, Priority Date: Jul 31, 2007).

Regarding claim 6 (Original), LAI’284 as modified by Zacharias’934, Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses the apparatus as recited in claim 5 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017).
 The combination of LAI’284, Zacharias’934, Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses all the claim limitations but fails to explicitly teach:  in response to finding the one or more matching older requests, the control logic is further configured to:  clear any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clear any indications of address storing at the receiver in the allocated entries of the one or more matching older requests.

However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses:  
in response to finding the one or more matching older requests (see, Fig. 16 (S404) and Fig 20(S602, S604), new write matching request have previous matching pending request, paragraph 0094), the control logic is further configured to:  
clear any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clear any indications of address storing at the receiver in the allocated entries of the one or more matching older requests (Note, Fig. 16(S402, S404 and S410) and Fig.20(S602, S604, S608, S612) , overwrite secondary cache line in secondary cache when receive new write request from primary cache while no pending read matching request, paragraph 0090 and 0094, Note: all indication including cache hit and address about old request are cleared since whole cache line are overwritten).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Savell’024 into that of LAI’284 modified by Zacharias’934, Pan’874, Ekanadham’777 and KAJIMOTO’211. The motivation would have been to process primary cache request and provide a "window" to the data in the main delay line memory by the secondary delay line cache (paragraph 0089).

Regarding claim 7 (Original), LAI’284 discloses the apparatus as recited in claim 5 (see, Fig. 1, apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor determines the order which way to be selected based on way prediction table, par 0024, 0063), the control logic is further configured (see, fig. 1, cache controller, par 0017). 
The combination of LAI’284, Zacharias’934, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: search for a plurality of matching younger requests younger than the second request with allocated entries in the selected 5queue, wherein the plurality of matching younger requests have a same source and a same identification of a location in the address history cache as the second request.

However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses search for a plurality of matching younger requests younger than the second request with allocated entries in the selected 5queue (see, Fig. 22(S484), a plurality of RSW request to the same address after second request identified by same cache line(S474), paragraph 0098-0099), wherein the plurality of matching younger requests have a same identification of a location in the address history cache as the second request (see, Fig. 22(S484), a plurality of RSW request to the same address identified by same address tag(S474) in the cache line, paragraph 0090, 0098-0099).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Savell’024 into that of LAI’284 modified by Zacharias’934, Pan’874 and Ekanadham’777. The motivation would have been to provide data coherency between the multiple channels of primary cache by detecting multiple requests to the same address and inhibiting overwrite hazards (paragraph 0097).
The combination of LAI’284, Zacharias’934, Pan’874, Ekanadham’777 and Savell’024 discloses all the claim limitations but fails to explicitly teach:  requests have a same source. 

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses requests have a same source (see, request history held by the storage area control unit stores source identifier to identify source, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by KAJIMOTO’211 into that of LAI’284 modified by Zacharias’934, Pan’874, Ekanadham’777 and Savell’024. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Regarding claim 14 (Original), LAI’284 as modified by Zacharias’934, Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses the method as recited in claim 13 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017).
The combination of LAI’284, Zacharias’934, Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses all the claim limitations but fails to explicitly teach: in response to finding the one or more matching 15older requests, the method further comprises: clearing any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clearing any indications of address storing at the receiver in the allocated entries of the one or more matching older requests.

However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses:  
in response to finding the one or more matching older requests (see, Fig. 16 (S404) and Fig 20(S602, S604), new write matching request have previous matching pending request, paragraph 0094), the method further comprises:   
clear any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clear any indications of address storing at the receiver in the allocated entries of the one or more matching older requests (Note, Fig. 16(S402, S404 and S410) and Fig.20(S602, S604, S608, S612) , overwrite secondary cache line in secondary cache when receive new write request from primary cache while no pending read matching request, paragraph 0090 and 0094, Note: all indication including cache hit and address about old request are cleared since whole cache line are overwritten).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Savell’024 into that of LAI’284 modified by Zacharias’934, Pan’874, Ekanadham’777 and KAJIMOTO’211. The motivation would have been to process primary cache request and provide a "window" to the data in the main delay line memory by the secondary delay line cache (paragraph 0089).

Regarding claim 15 (Original), LAI’284 discloses the method as recited in claim 13 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor determine the order which way to be selected based on way prediction table , par 0024, 0063), the method further comprises.
The combination of LAI’284, Zacharias’934, Pan’874, and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach:  searching for a plurality of matching younger requests younger than the second request with allocated entries in the queue, wherein the plurality of matching younger requests have a same source and a same 25identification of a location in the address history cache as the second request.
However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses searching for a plurality of matching younger requests younger than the second request with allocated entries in the queue (see, Fig. 22(S484), a plurality of RSW request to the same address after second request identified by same cache line(S474), paragraph 0098-0099), wherein the plurality of matching younger requests have a same 25identification of a location in the address history cache as the second request (see, Fig. 22(S484), a plurality of RSW request to the same address identified by same address tag(S474) in the cache line, paragraph 0090, 0098-0099).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Savell’024 into that of LAI’284 modified by Zacharias’934, Pan’874, and Ekanadham’777. The motivation would have been to provide data coherency between the multiple channels of primary cache by detecting multiple requests to the same address and inhibiting overwrite hazards (paragraph 0097).
The combination of LAI’284, Zacharias’934, Pan’874, Ekanadham’777 and Savell’024 discloses all the claim limitations but fails to explicitly teach:  requests have a same source. 

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses requests have a same source (see, request history held by the storage area control unit stores source identifier to identify source, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by KAJIMOTO’211 into that of LAI’284 modified by Zacharias’934, Pan’874, Ekanadham’777 and Savell’024. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Claims 8 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Zacharias’934, and further in view of Pan’874 as applied to claims 2 and 10 above, and further in view of Sharivker et al (US20100142560A1).

Regarding claim 8 (Currently Amended), LAI’284 discloses the apparatus as recited in claim 2 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein the control logic (see, fig. 1, cache controller 131, par 0021) is configured to.
The combination of LAI’284 and Pan’874 discloses all the claim limitations but fails to explicitly teach:
the second indication further indicates the second request is a youngest of one or more requests older than the first request; and 
create the compressed packet with an identification of a location of the address in the address history cache.

However Zacharias’934 from the same field of endeavor (see, fig. 2-3, UE with prefill buffers generates and transmit a compressed packet to eNB, par 0042, 0053) discloses: create the compressed packet (see, compressed packet generated by transmitting device, par 0053) with an identification of a location of the address in the address history cache (see, fig. 6, compressed data packet includes pointer metadata 604 identifies the location of compressed data in a prefill buffer, par 0062. Noted, prefill buffer with identifier which is the pointer to memory, therefore prefill buffer can be equated to cache, par 0044 and 0050).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by Zacharias’934 into that of LAI’284 modified by Pan’874. The motivation would have been to speed up a silent redial procedure (par 0040).
The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach: the second indication further indicates the second request is a youngest of one or more requests older than the first request.

However Sharivker’560 from the same field of endeavor (see, fig. 1B, ingress section 101 communicates with egress section 103 through point to point transmission 102, par 0074) discloses:
the second indication (see, aging input from the aging controller 320, par 0119) further indicates the second request is a youngest of one or more requests older than the first request (see, aging provides for maintaining a flow context containing most recently used MAC addresses, par 0062. Noted, higher aging counter indicates more frequently used matching MAC address, par 0148-0152).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by Sharivker’560 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to improve capacity of a transmission channel by reducing the bandwidth required per packet (par 0011).


Regarding claim 11 (Currently Amended), LAI’284 discloses the method as recited in claim 10 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), further comprising.
 The combination of LAI’284, Zacharias’934 and Pan’874 discloses all the claim limitations but fails to explicitly teach:
indicating, by the second indication, the second request is a youngest of one or more requests older than the first request; and 
creating the compressed packet, in response to determining: the first request is selected for issue; and the first entry of the selected queue for the first request stores the first indication and does not store the second indication.

However Sharivker’560 from the same field of endeavor (see, fig. 1B, ingress section 101 communicates with egress section 103 through point to point transmission 102, par 0074) discloses:
indicating, by the second indication (see, aging input from the aging controller 320, par 0119), the second request is a youngest of one or more requests older than the first request (see, aging provides for maintaining a flow context containing most recently used MAC addresses, par 0062. Noted, higher aging counter indicates more frequently used matching MAC address, par 0148-0152); and 
creating the compressed packet (see, compressed packets produced by first node, par 0077), in response to determining: the first request is selected for issue; and the first entry (see, fig. 3, compression generator 310 of first node extracts and sends MAC addresses from the data packets to the CAM to check for match, par 0114 and 0119) of the selected queue (see, flow which is packets sent from a first node in a network to a second node in the network, par 0042. Noted, networks on each first node would contain multiple flows according to this definition, new flow and thus multiple flows, par 0065) for the first request stores the first indication (see, match indication, par 0140) and does not store the second indication (see, compression generator of first node issues a compression on/off signal 370 in a state of “on” if match in compression session when processing flow context and produces compressed packets, par 0042, 0077, 0132. Noted, aging exists in learning session(par 0131) but not in compression session (par 0132), therefore aging doesn’t exists in compression session can be equated to “does not store the second indication”).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Sharivker’560 into that of LAI’284 modified by Zacharias’934 and Pan’874. The motivation would have been to improve capacity of a transmission channel by reducing the bandwidth required per packet (par 0011).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473